DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-3 are pending wherein claim 3 has been preliminarily amended. 

Allowable Subject Matter
Claims 1-3 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 1, the prior art does not disclose or adequately suggest a method for producing a ring-rolled material of an Fe-Ni based superalloy having a composition including, up to 0.08 mass percent carbon, 50 to 55 mass percent nickel, 17 to 21 mass percent chromium, 2.8 to 3.3 mass percent molybdenum, 0.2 to 0.8 mass percent aluminum, 0.65 to 1.15 mass percent titanium, 4.75 to 5.5 mass percent niobium plus tantalum, up to 0.006 mass percent boron, and the balance of iron with inevitable impurities, using ring rolling, the method comprising:
a finishing ring rolling step, as a final step of the ring rolling, of heating a material for ring rolling in a temperature range of 900 to 980⁰C, and expanding a diameter of the material for ring rolling and also pressing the material for ring rolling in an axial direction thereof by using a ring rolling mill having a pair of rolling rolls including a main roll and a mandrel roll, and a pair of axial rolls;
a heating step of heating a ring-rolled material that has been rolled by the finishing ring rolling step, in a temperature range of 980 to 1010⁰C; and 
. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JESSEE R ROE/Primary Examiner, Art Unit 1759